Citation Nr: 0027394	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-27 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
pulmonary tuberculosis.  

2.  Entitlement to service connection for bullous emphysema 
as secondary to chronic pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a compensable 
evaluation for chronic pulmonary tuberculosis, and denied 
entitlement to service connection for bullous emphysema.


REMAND

In October 1998, the Board REMANDED the case for additional 
development.  The representative has pointed out that the 
requested development has not been completed.  The Board has 
compared the REMAND with the subsequent examination report 
and addendum and can not reasonable construe them as being 
responsive to portions of the REMAND.  

The United States Court of Veterans Claims (Court) has held 
that "a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268 (1998).  Consequently, while the Board 
regrets the further delay, the case must be returned to the 
RO for compliance with the REMAND.  

The Court has repeatedly emphasized that the Board must 
provide adequate reasons and bases for its decision.  See 
38 U.S.C.A. § 7104(d)(1) (West 1991).  This requirement falls 
back on the RO, which must explain its decision in the 
Statement of the Case or supplement.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  Ultimately, an adequate 
explanation of a medical question must come from a trained 
medical professional.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  A simple yes or no response from a medical 
professional is evidence, but it will seldom be an adequate 
basis for the RO or the Board to meet their statutory 
obligations.  Thus, the RO must insure that the medical 
professionals have fully responded to all questions asked.  

The case is REMANDED to the RO for the following:  

1.  The claims folder should be referred 
to the VA Medical Center which did the 
veteran's 1998 examination for an 
addendum to the report.  

A physician must explain why there is no 
relation between the service-connected 
tuberculosis and the emphysema.  He must 
specifically address:

a.  What is the probability that lung 
abnormalities noted on separation 
examination X-rays would have been 
manifestations of emphysema?  Why?  

b.  What is the probability that the 
service-connected tuberculosis caused the 
emphysema?  Why?  

c.  To what extent does the service-
connected tuberculosis increase the 
impairment due to the emphysema?  Why?  
If the examiner finds that the service-
connected tuberculosis does not aggravate 
the emphysema, he should so state with an 
explanation.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report addendum.  If the requested 
examination report addendum does not 
include full and adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is specifically invited to submit an 
explanation from Christopher Yuvienco, M.D., or other medical 
professional, as to why he thinks the service-connected 
tuberculosis is connected to the veteran's emphysema.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



